United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT


                                 ________________

                                    No. 06-2517
                                 ________________

United States of America,                  *
                                           *
             Appellee,                     *      Appeal from the United States
                                           *      District Court for the
      v.                                   *      District of Minnesota.
                                           *
Raul Alexander Jimenez,                    *      [UNPUBLISHED]
                                           *
             Appellant.                    *

                                 ________________

                          Submitted: September 28, 2007
                              Filed: November 2, 2007
                                 ________________

Before COLLOTON, ARNOLD and GRUENDER, Circuit Judges.
                       ________________

PER CURIAM.

       Raul Alexander Jimenez pled guilty to conspiracy to distribute and possess with
intent to distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 846.
He now appeals his sentence. For the reasons discussed below, we affirm the sentence
of the district court.1



      1
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
       On June 28, 2004, Minneapolis police officers executed search warrants at two
residences, recovering 1892.45 grams of cocaine, $41,000 in U.S. currency, a digital
scale and drug packaging materials. That same day, another individual who was part
of the drug distribution conspiracy sold 1016.4 grams of cocaine to an undercover
officer. A cooperating witness identified Jimenez as directly involved in the
transportation and sale of the drugs, and police found Jiminez’s fingerprints on the
packaging of the cocaine sold to the undercover officer. Based on the evidence found
in the residences and the cooperating witness, the police arrested Jimenez.

       After a federal grand jury returned an indictment against him, Jimenez entered
into a plea agreement with the Government. In the plea agreement, Jimenez agreed
to plead guilty and the Government agreed to recommend a downward adjustment for
his acceptance of responsibility and not to object to Jimenez’s request for a minor role
reduction in his advisory sentencing guideline range. At sentencing, the district court
held Jimenez accountable for the 1892.45 grams of cocaine found in the residences
and the 1016.4 grams sold to the undercover officer and determined a base offense
level of 28. The court then granted a two-level reduction under the safety valve
provision in United States Sentencing Guidelines § 5C1.2, a two-level reduction under
§ 3B1.2(b) for Jimenez’s role as a minor participant in the offense, and a three-level
reduction under § 3E1.1 for acceptance of responsibility, resulting in a total offense
level of 21. With a criminal history category of I, Jimenez’s advisory sentencing
guidelines range was 37 to 46 months’ imprisonment, to which he did not object. The
Government recommended a sentence within the guidelines range, and the district
court sentenced Jimenez to 37 months’ imprisonment.

       On appeal, Jimenez challenges his sentence as unreasonable. We review a
defendant’s reasonableness challenge with a standard akin to abuse of discretion.
United States v. Beck, 496 F.3d 876, 879 (8th Cir. 2007). A district court abuses its
discretion in sentencing if it



                                          -2-
             fails to consider a relevant factor that should have received
             significant weight, . . . gives significant weight to an improper or
             irrelevant factor, or . . . considers only appropriate factors but
             nevertheless commits a clear error of judgment by arriving at a
             sentence that lies outside the limited range of choice dictated by
             the facts of the case.

United States v. Haack, 403 F.3d 997, 1004 (8th Cir.), cert. denied, 546 U.S. 913
(2005). We presume that a sentence within the properly calculated guidelines range
is reasonable. Rita v. United States, 551 U.S. ---, 127 S. Ct. 2456, 2462 (2007).

       Prior to sentencing, Jimenez filed a motion seeking a downward variance based
on certain alleged mitigating factors. In sentencing Jimenez, the district court
specifically acknowledged the issues Jimenez raised in his motion and considered and
rejected the possibility of granting a variance. The court determined that a sentence
at the bottom of the advisory guidelines range was appropriate.

       On appeal, Jimenez again argues that a co-defendant’s 18-month sentence is
disproportionate to his 37-month sentence. However, the co-defendant received a
lesser sentence based on his substantial assistance under § 5K1.1, while Jimenez did
not provide substantial assistance and therefore did not qualify for a reduced sentence
under § 5K1.1. See United States v. Watson, 480 F.3d 1175, 1178 (8th Cir.), cert.
denied, --- U.S. ---, 2007 WL 2231098 (Oct. 1, 2007) (upholding sentence disparity
between two defendants when, among other considerations, one received a downward
departure under § 5K1.1 and the other did not). Jimenez also argues that his sentence
was unreasonable because he claims that the offense was aberrant behavior, that he
lacked sophistication, that he was only involved for a short time, that he committed
the crime because of his extreme poverty, and that he showed exceptional remorse.
Based on our review of the record, we do not find that the district court committed “a
clear error of judgment by arriving at a sentence that [lay] outside the limited range


                                          -3-
of choice dictated by the facts of the case.” See Haack, 403 F.3d at 1004. Indeed, we
presume this sentence is reasonable because it is within the properly calculated
advisory guidelines range. See Rita, 127 S. Ct. at 2462. Therefore, we find the
district court did not abuse its discretion in sentencing Jimenez to 37 months’
imprisonment.

      Accordingly, we affirm the sentence.
                      _____________________________




                                         -4-